Citation Nr: 1812822	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-19 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes) with hypertension and erectile dysfunction, and prior to May 27, 2016, and 40 percent thereafter.  

2.  Entitlement to a separate compensable rating for scattered arterial wall calcifications without significant stenosis or occlusions by legs Doppler (claimed as circulatory problems and PVD) associated with diabetes mellitus, type II.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	David L. Mariani, Attorney


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to April 1966, to include service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A September 2016 rating decision granted a 40 percent rating for the Veteran's diabetes effective May 27, 2016.  

The Veteran's claim for an increased rating for diabetes includes consideration of whether TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Board has bifurcated the Veteran's increased rating claim as reflected on the title page, to ensure proper adjudication of the appeal. See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to a separate compensable rating for scattered arterial wall calcifications and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1.  Prior to April 27, 2016, the Veteran's diabetes did not require regulation of activities.  

2.  Since April 27, 2016, the Veteran's diabetes required regulation of activities but was not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

3.  Throughout the appeal period, the Veteran's erectile dysfunction was not manifested by penile deformity and his hypertension was not manifested with diastolic pressure predominantly 100 or more, with or without medication; or, systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1.  Prior to April 27, 2016, the criteria for a disability rating in excess of 20 percent for diabetes with hypertension and erectile dysfunction are not met.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2017).

2.  Since April 27, 2016, the criteria for a 40 percent rating, but no higher, for diabetes with erectile hypertension and erectile dysfunction are met.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for diabetes.  He filed a claim for an increased rating for this disability in June 2012, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 20 percent rating prior to May 27, 2016 and 40 percent thereafter.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence demonstrates distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  

The Veteran's diabetes is evaluated under the criteria found at 38 C.F.R. § 4.119, DC 7913.  A 20 percent evaluation is assigned for diabetes mellitus that requires insulin and restricted diet or oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is appropriate for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least one or 2 hospitalizations per year or twice a month visits to a diabetes care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

NOTE (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  

"Regulation of activities," as required to support a 40 percent rating, means that it is medically necessary for the claimant to avoid strenuous activities, both occupational and recreational.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to support this criterion of regulation of activities.  Id.  Prescribed or voluntary exercise also does not satisfy the regulation-of-activities criterion.  VBA Manual M21-1, III.iv.4.F.1.e. Information on Regulation of Activities.   

The plain language of DC 7913, where reciting the criterion "[r]equiring insulin" for each of the 20 percent and 40 percent ratings, clearly requires that the veteran is administered insulin.  The code does not authorize a 40 percent rating premised on the administration of another medical compound or pharmaceutical agent than the substance insulin.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

The enumerated elements of DC 7913 required for a 40 percent rating are part of a structured scheme of specific, successive, cumulative (conjunctive) criteria for establishing a disability rating: each higher rating includes the same criteria as the lower rating plus distinct new criteria.  Therefore, a 40 percent rating is not assignable under DC 7913 if the Veteran meets all the 20 percent criteria, but only 2 of the 3 criteria at the 40 percent level.  Id. at 1178.




Prior to April 27, 2016

The evidence shows that prior to April 27, 2016, the Veteran's diabetes has not manifested in regulations of activities.  

The Veteran underwent a VA examination in July 2013.  He reported that his diabetes has worsened. The July 2013 VA examiner noted that the Veteran's diabetes was currently treated with an oral hypoglycemic and insulin, requiring 1 injection per day.  The examiner indicated that he did not require regulation of activities as part of medical management of his diabetes.  He visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month.  However, he did not have any episodes of ketoacidosis or hypoglycemic reactions in the prior 12 months that required hospitalization.  The examiner noted that he did not have progressive unintentional weight loss or loss of strength attributable to diabetes.  Complications of his diabetes included erectile dysfunction, hypertension, diabetic peripheral neuropathy, and diabetic nephropathy or renal dysfunction.  The examiner found that heavy lifting and prolonged standing and walking would impact his ability to work.  

A March 2016 VA examiner noted that the Veteran's diabetes was currently treated with an oral hypoglycemic and insulin, requiring more than 1 injection per day.  The Veteran reported a severe impact on his ability to perform chores, shopping, exercise, and traveling, a moderate impact on recreation, and an inability to participate in sports.  However, the examiner indicated that he did not require regulation of activities as part of medical management of his diabetes.  He visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than 2 times per month.  However, he did not have any episodes of ketoacidosis or hypoglycemic reactions in the prior 12 months that required hospitalization.  The examiner noted that he did not have progressive unintentional weight loss and loss of strength attributable to diabetes.  Complications of his diabetes included erectile dysfunction, diabetic peripheral neuropathy, and diabetic nephropathy or renal dysfunction.  

His VA treatment records include diet, exercise, and weight control counseling.  See August and September 2015 VA treatment records.  The Board again notes that prescribed or voluntary exercise does not satisfy the regulation-of-activities criterion for an increased rating.  See VBA Manual M21-1, III.iv.4.M.1.e.   

In support of his claim, the Veteran submitted a private medical opinion, of Dr. A.M., dated April 27, 2016, indicating that he reviewed the Veteran's VA treatment records for the last three years and determined that his diabetes requires regulation of activities.  As Dr. A.M. did not provide a rationale for his conclusion or provide any analysis regarding the detailed VA examination reports of record, the Board finds the July 2013 and March 2016 VA examiners' determinations more probative in establishing a disability picture for rating purpose during this portion of the appeal period.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).

Thus, the preponderance of the evidence reflects that prior to April 27, 2016, the Veteran's diabetes did not require regulation of activities as that term is defined in the applicable regulation and a schedular rating higher than 20 percent is therefore not warranted.  In other words, there is no medical evidence that occupational and recreational activities have been restricted (avoidance of strenuous occupational and recreational activities) due to the Veteran's diabetes.  Moreover, as regulation of activities is required for higher ratings of 60 and 100 percent under Diagnostic Code 7913, those higher ratings are not warranted as well.

Since to April 27, 2016

The Veteran's diabetes has been assigned a 40 percent rating since May 27, 2016.  He seeks entitlement to a rating in excess of 40 percent.  

Initially, the Board notes that the private medical opinion of Dr. A.M., indicating that the Veteran's diabetes requires the regulation of activities is dated May 27, 2016; however, May is crossed out in ink pen to read April 27, 2016.  The medical evidence was date-stamped as received by the RO on May 4, 2016.  Given these facts, and with no evidence to the contrary, and affording the Veteran the benefit of the doubt, the Board finds that his diabetes warrants a 40 percent rating effective April 27, 2016, the date of Dr. A.M.'s opinion.  

The evidence contains VA treatment records dated to August 2016.  While these records indicate the continued use of insulin to control diabetes, they do not reveal any evidence of episodes of ketoacidosis or hypoglycemic reactions which required one or two hospitalizations per year, or which required twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Notably, the Veteran denied hypoglycemic events in a June 2016 VA treatment note and he was instructed to return in four months.  

Thus, the Board finds that the criteria for a rating in excess of 40 percent are not met.  While the record contains evidence that the Veteran's activities were regulated because of diabetes there is no evidence of ketoacidosis or hypoglycemic reactions requiring hospitalization, or twice a month visits to a diabetic care provider.  Thus, a 60 percent rating is not warranted.  As the criteria for a 60 percent rating are not met at any point during the appeal period, a 100 percent rating cannot be awarded.  

Noncompensable Complications

Additionally, as noted above, the rating schedule provides that noncompensable complications of diabetes will not be evaluated separately but will be included in the disability rating assigned for service-connected diabetes because they are considered part of the diabetic process.  See 38 C.F.R. § 4.119, DC 7913, Note (1).

The evidence of record indicates that the noncompensable complications of diabetes in this case include erectile dysfunction, hypertension, and scattered arterial wall calcifications.  The Board notes that the Veteran's scattered arterial wall calcifications will be discussed in the REMAND portion below.  

The Veteran's erectile dysfunction is rated as non-compensable.  Under Diagnostic Code 7522, a compensable rating for erectile dysfunction requires a physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  

The Veteran has a diagnosis of erectile dysfunction that includes the use of continuous medication.  See March 2016 VA examination report.  Physical examination of the Veteran's penis was normal on VA examination in July 2013.  His penis was not objectively examined during the March 2016 examination; however, he specified that he had a normal anatomy with no penile deformity or abnormality.  Further, the Veteran's VA treatment records do not include a finding of penile deformity.  Thus, the evidence reflects that throughout the appeal period that although the Veteran experienced loss of erectile power, there was no deformity of the penis.  As no penile deformity has been shown, a separate compensable rating for erectile dysfunction under DC 7522 is not warranted at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.31, 4.115b, DC 7522.  It is noted that the Veteran has been granted entitlement to special monthly compensation based on the loss of use of a creative organ.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).

The Veteran's hypertension is rated as non-compensable.  Under Diagnostic Code 7101, a 10 percent evaluation for hypertension is warranted for diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, a history of diastolic pressure predominantly 100 or more and there is a requirement for continuous medication for control.  Any higher rating requires higher diastolic or systolic pressure readings.  

The evidence of record reflects that the Veteran's hypertension treatment plan includes taking continuous medication.  See July 2013 and March 2016 VA examination report.  On VA examination in July 2013 his blood pressure readings were 160/96, 170/92, and 169/86.  The Veteran reported good compliance with medication, but denied taking his oral hypertensive medication prior to the examination.  On VA examination in March 2016 his blood pressure readings were 143/89, 139/88, and 138/90 with an average reading of 140/89.  

In addition to the VA examination reports, there are numerous blood pressure readings of record.  The Veteran's representative has called the Board's attention to an elevated blood pressure reading of 179/86 in October 2011.  However, the Board notes that a blood pressure reading on the same day was 139/88 and the Veteran reported that he had good control of his blood pressure at home.  In January 2012, the Veteran had a blood pressure reading of 129/70.  The Board notes elevated blood pressure readings of 153/88 in February 2013 and 159/82 in September 2015.  However, other blood pressure readings are consistently lower.  See, e.g., January 2012, October 2012, June 2012, July 2015, August 2015, September 2015, June 2016 VA treatment records. 

The contained readings of systolic pressure of at least 160 on two occasions does not amount to systolic pressure predominantly 160 or more to allow for a compensable rating under 7101.  These findings do not equate to a "history of diastolic pressure predominantly 160 or more" necessary for a compensable rating under DC 7101.

Further, a 10 percent rating is also available for a Veteran with history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  There is no question that the Veteran requires medication for control of his hypertension.  However, there are no readings in excess of 100 for diastolic blood pressure during the appeal period.  Notable, the July 2013 and March 2016 examiners indicated that the Veteran did not have a history of a diastolic pressure evaluation to predominantly 100 or more.

The Board acknowledges that the Veteran's blood pressure readings would not be so low without his medications.  However, DC 7101 specifically contemplates the ameliorative effects of medication taken to control hypertension. 

Accordingly, the Veteran is not entitled to a separate rating for hypertension as he does not have a history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; also, his current blood pressure readings do not demonstrate diastolic pressure predominantly 100 or more.  Therefore, he is not entitled to a compensable rating for hypertension.  See 38 C.F.R. §§ 4.119, 4.104.  
Based on the foregoing, the Veteran's erectile dysfunction and hypertension are non-compensable and thus, appropriately rated as part of the diabetic process.

There are otherwise no complications of diabetes that have not already been recognized.  The Veteran is separately service-connected for retinopathy with macular edema, nephropathy, peripheral neuropathy of the right lower extremity and left lower extremity, and peripheral neuropathy of the right upper extremity and left upper extremity all as secondary to diabetes.  These disabilities have been assigned compensable ratings.  Thus, the secondary disabilities, which have been separately addressed, are not currently within the scope of this appeal.  

The Board acknowledges that in advancing this appeal, the Veteran believes that his diabetes is more severe than the assigned disability ratings reflect.  However, the VA examination reports offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplate the Veteran's descriptions of his symptoms. 

The preponderance of the evidence weighs against the claim and ratings in excess of 20 percent prior to April 27, 2016, and 40 percent thereafter are not warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, prior to April 27, 2016, is denied. 

Since April 27, 2016, a rating of 40 percent, but no higher, for diabetes is granted. 



REMAND

As previously noted, the rating schedule provides that noncompensable complications of diabetes will not be evaluated separately but will be included in the disability rating assigned for service-connected diabetes because they are considered part of the diabetic process.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  In his June 2012 written statement, the Veteran indicated that his service-connected complications of his diabetes have worsened, to include his scattered arterial wall calcifications.  The Veteran was last afforded a VA arteries examination in June 2009.  As the June 2009 VA examination does not accurately reflect the current severity of the disability and it has been approximately nine years since the most recent VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Any outstanding treatment records should also be secured.

Additionally, the Veteran's claim for TDIU is inextricably intertwined with the remanded claim; thus, consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain all outstanding private treatment records, to include from Dr. A.M.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for an examination to determine the severity of his scattered arterial wall calcifications without significant stenosis or occlusions by legs Doppler from June 2011.  The record should be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present.  All findings should be reported in detail.

In addition, the examiner should provide VA with the following information:

(i) Does the Veteran's scattered arterial wall calcifications cause claudication on walking more than 100 yards and, if so, after how many yards?
(ii) Does the Veteran's peripheral artery disease cause claudication on walking on a level grade at 2 miles per hour and, if so, after how many yards?
(iii) Does the Veteran have diminished peripheral pulses?
(iv) What is the Veteran's ankle/brachial index?
(v) Does the Veteran have trophic changes (thin skin, absence of hair, dystrophic nails)?
(vi) Does the Veteran have persistent coldness of the extremity?
(vii) Does the Veteran have ischemic limb pain at rest and/or deep ischemic ulcers?

The examiner should give a reasoned explanation for all opinions provided.  

4.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal, to include entitlement to a TDIU. 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


